COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON APPELLANT’S MOTION FOR REHEARING

Appellate case name:       Ann Douglas Aase v. Buckley Madole, P.C.

Appellate case number:     01-18-00306-CV

Trial court case number: 2017-33659-A

Trial court:               127th District Court of Harris County

       Appellant’s motion for rehearing is denied.

Judge’s signature: /s/ Richard Hightower
                     Acting for the Court

Panel consist of Justices Kelly, Hightower, and Countiss


Date: December 5, 2019